,., a                                                12/20/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                        Case Number: DA 22-0346



                                         DA 22-0346


 MATHEW RYAN AILER,                                                      DEC 2 0 272
                                                                      Et ow. -.n   G   •
             Petitioner and Appellant,                                             0, ,.....witana
                                                                                                     urt




       v.                                                         ORDER

 STATE OF MONTANA,

                 Respondent and Appellee.



      Pursuant to Appellant Matthew Ryan Ailer's rnotion for extension to of tirne to file
his opening brief and good cause appearing,
      IT IS HEREBY ORDERED that Appellant has until January 19, 2023, to file his
opening brief.
      DATED this ?-‹- • lay of Decernber, 2022.
                                                For the Court,




                                                             Chief Justice